Name: 97/546/EC: Commission Decision of 10 July 1997 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  animal product;  technology and technical regulations;  Europe;  agri-foodstuffs
 Date Published: 1997-08-14

 Avis juridique important|31997D054697/546/EC: Commission Decision of 10 July 1997 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) Official Journal L 224 , 14/08/1997 P. 0020 - 0020COMMISSION DECISION of 10 July 1997 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) (97/546/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas Commission Decision 89/471/EEC (3), as last amended by Decision 97/369/EC (4), authorizes various methods for grading pig carcases in Germany;Whereas the use of the new formula for calculating the lean meat content of carcases introduced by the recent amendment of Decision 89/471/EEC as regards the method 'ZP` has revealed certain deficiencies relating to the accuracy of estimates; whereas, as a result, the use of the former formula should be authorized;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 In part II of the Annex to Decision 89/471/EEC the formula under point 2 is hereby replaced by the following:'^y = 49,978 + 26,0429 >NUM>S>DEN>F + 4,5154 &radic;F - 2,5018 log S - 8,4212 &radic;S`.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 10 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 233, 10. 8. 1989, p. 30.(4) OJ No L 157, 14. 6. 1997, p. 16.